U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                           ________________________

                                No. ACM 38922
                           ________________________

                              UNITED STATES
                                  Appellee
                                       v.
                         Todd A. MILLER
            Master Sergeant (E-7), U.S. Air Force, Appellant
                           ________________________

        Appeal from the United States Air Force Trial Judiciary


                           Decided 21 March 2017
                           ________________________

Military Judges: Donald R. Eller (arraignment); Shaun S. Speranza.
Approved sentence: Confinement for three years and reduction to E-3.
Sentence adjudged 5 June 2015 by GCM convened at Aviano Air Base,
Italy.
For Appellant: Mr. William E. Cassara, Esquire (argued); Major Johna-
than D. Legg, USAF.
For Appellee: Major Meredith L. Steer, USAF (argued); and Gerald R.
Bruce, Esquire.
Before DUBRISKE, HARDING, and C. BROWN, Appellate Military Judges
Judge C. BROWN delivered the opinion of the court, in which Senior Judge
DUBRISKE and Judge HARDING joined.
                           ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
C. BROWN, Judge:
    A general court-martial consisting of officer and enlisted members con-
victed Appellant, contrary to his pleas, of one specification of sexual assault of
                     United States v. Miller, No. ACM 38922


a child, two specifications of sexual abuse of a child by touching the child with
an intent to gratify Appellant’s sexual desires, 1 and one specification of sexual
abuse of a child by communicating indecent language to the child, all in viola-
tion of Article 120b, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §
920b. Appellant was acquitted of a fifth specification of sexual abuse of a child
involving the same victim. The panel members sentenced Appellant to confine-
ment for three years and reduction to E-3. The convening authority approved
the sentence as adjudged while waiving mandatory forfeitures for six months
for the benefit of Appellant’s dependent spouse and child pursuant to Article
58b, UCMJ, 10 U.S.C. § 858b. 2
    On appeal, Appellant raises four assignments of error: (1) the military
judge erred in admitting text messages sent shortly after an alleged sexual
assault as a “fresh complaint” and prior consistent statement; furthermore, the
military judge abandoned his impartial role by suggesting to Government
counsel that the evidence was a “fresh complaint”; (2) the member’s guilty ver-
dict to Specifications 2 and 3 of the Charge is ambiguous, precluding this court
from conducting a review pursuant to Article 66(c), UCMJ, 10 U.S.C. § 866(c),
because the military judge acquitted Appellant of the words “on divers occa-
sions” in each of these specifications pursuant to Rule for Courts-Martial
(R.C.M.) 917 without specifying which act or acts had not been proven to have
occurred on only one occasion; (3) the military judge’s reasonable doubt instruc-
tion given to the members was erroneous; 3 and (4) the evidence is factually
insufficient to sustain the convictions in this case. Finding no error that prej-
udiced a material right of Appellant, we affirm the findings and sentence.

                                  I. BACKGROUND
    The victim in this case, JH, was a best friend of Appellant’s teenage daugh-
ter, oftentimes spending the night at Appellant’s house while sleeping in the
same bed as Appellant’s daughter. In early October 2013, JH—who was 15 at


1 In Specifications 2 and 3 of the Charge, Appellant was charged with sexual abuse of
a child on divers occasions. At the close of the Government’s case-in-chief, the military
judge granted civilian defense counsel’s motion pursuant to Rule for Courts-Martial
(R.C.M.) 917 concerning these two specifications, and found Appellant not guilty of the
language “on divers occasions.”
2 Appellant was also awarded one day of confinement credit for illegal pre-trial con-
finement.
3 Appellant did not object to this instruction at trial. We thus summarily reject this
assignment of error pursuant to United States v. McClour, 76 M.J. 23 (C.A.A.F. 2017)
(finding no plain error where a military judge provided the same instruction without
defense objection).


                                           2
                    United States v. Miller, No. ACM 38922


the time—slept over at Appellant’s home. Several times during the night, Ap-
pellant entered the room and rubbed JH’s body; touched her breasts, vagina,
and buttocks; penetrated her vagina with his finger; pulled up her shirt and
bra and sucked on her breast; and whispered to her, “Do you like what I do to
you? If you do, say yes. If you don’t, say no.” JH then went back to sleep.
    Upon awakening the next day, JH told Appellant’s daughter, “I had a
dream, like, your dad molested me” but told her nothing further about the in-
cidents. However, approximately 12 hours after the alleged offenses, JH texted
two friends—describing in detail the sexual assault allegations.

                                 II. DISCUSSION
A. Impartiality of Military Judge and Admission of Text Messages
    Prior to trial, the Defense moved in limine to exclude JH’s text messages to
her friends, KYB and KAB, after the Government initially sought to introduce
them as excited utterances under Military Rule of Evidence (Mil. R. Evid.)
803(2). The military judge granted the motion in limine, finding the text mes-
sages lacked the spontaneity required to qualify them as excited utterances,
and also noting JH had time to reflect and deliberate prior to sending the mes-
sages. Despite this ruling, during the Government’s case-in-chief, the senior
trial counsel (STC) on direct asked, “Did you tell anyone about this?” Before
JH could answer, trial defense counsel objected. During the Article 39(a) ses-
sion4 to discuss the Defense’s objection, the following colloquy occurred:
       STC: Your Honor, we are not going into details. It’s merely that
       she reported it to someone -- a friend. Not the details of the re-
       port, not the text messages, not the -- not anything other than
       the question, “Did you report this to anyone that morning?” It
       merely corroborates the fact that she reported something hap-
       pening, Your Honor. . . . [T]hat’s my understanding of your rul-
       ing, Your Honor, that we cannot get into text messages, the de-
       tails, the -- any type of bolstering that we might be trying to do.
       This is merely the fact that she reported to somebody.
       MJ: And how is that -- under what theory is that admissible?
       STC: [I]t’s just . . . facts and circumstances of the sexual act, that
       a sexual act occurred and that -- the details of the sexual act and
       immediately thereafter, the fact that she reported it.




4Conducted outside the presence of the members pursuant to Article 39(a), UCMJ, 10
U.S.C. § 839(a).


                                         3
                   United States v. Miller, No. ACM 38922


       MJ: When we were here in February, the only theory under
       which the government offered this evidence was under excited
       utterance and exception to hearsay, these communications. Now
       you’re saying that this is a fresh complaint. Now we’re in a dif-
       ferent area and that’s what they’re offering.
       Is that what you understand, Defense Counsel, they are offering
       it now as fresh complaint? We didn’t -- we didn’t litigate this.
       CDC: I see it as the -- it’s the same theory that –
       MJ: Well, we’re not getting into the content, the matters as-
       serted in the statements --
       CDC: Well, but it’s --
       MJ: That’s already been litigated.
       CDC: But it’s inextricably linked to the matters in the conversa-
       tion. I mean is -- is it the government’s position --
       MJ: They are, but they are offering it under a different theory.
    Eventually, senior trial counsel opted to withdraw the question based on
“trial strategy,” noting on the record that his reason was “not related to the
fresh complaint doctrine.” Subsequently, the military judge sustained the ob-
jection, denied a Defense motion for mistrial, and provided a curative instruc-
tion to the members. During cross-examination, civilian defense counsel ques-
tioned JH extensively about her potential biases, including the time she had to
prepare her testimony, the time she had spent with prosecutors, her access to
documentary evidence in the case, her ability to assess Defense strategies and
direction in the case, her denial of participation in Defense interviews, and her
full consultation with her special victims’ counsel prior to testifying. Civilian
defense counsel cited Mil R. Evid. 608(c) twice along with United States v. Fitz-
patrick, 14 M.J. 394 (C.M.A. 1983), as a basis to overcome several objections
concerning his line of cross-examination.
    Civilian defense counsel later confronted JH with numerous inconsisten-
cies between her in-court testimony and a previous sworn statement she had
provided in writing to Air Force Office of Special Investigations (AFOSI) inves-
tigators, as well as her prior testimony at a preliminary hearing conducted
pursuant to Article 32, UCMJ, 10 U.S.C. § 832. Civilian defense counsel further
attempted to impeach JH by playing back JH’s recorded Article 32 testimony
for the members and by using JH’s prior written statement.
    Prior to re-direct, the Government asserted that the once-barred text mes-
sages were now admissible under Mil. R. Evid. 801(d)(1)(B) as a prior con-
sistent statement. The Defense objected, countering that under Tome v. United


                                       4
                   United States v. Miller, No. ACM 38922


States, 513 U.S. 150 (1995), a prior consistent statement must be made prior
to the time the improper influence or motive arose or prior to the alleged recent
fabrication, and that the Government had failed to demonstrate that the prof-
fered texts preceded the alleged motive to fabricate. Civilian defense counsel
noted that they had “very cautiously steered away from any implication of an
improper motive or improper influence as to the allegations in this case.” He
clarified the questioning was merely asserting that JH originally believed this
abuse was a dream and, shortly thereafter, she inflated her memory to be re-
ality.
   The military judge overruled the Defense’s objection, making detailed find-
ings of fact and ruling the Defense had impeached JH on the basis of her char-
acter for truthfulness, evidence of bias, and prior inconsistent statements:
       Defense counsel’s cross-examination established, expressed, or
       at the very least implied charges that JH recently fabricated her
       testimony or acted from a recent improper influence or motiva-
       tion in her testimony. The text messages that the Government
       seeks to offer were made prior . . . to the evidence of bias elicited
       by the defense counsel, as well as made prior to the prior incon-
       sistent statements, with which defense counsel confronted JH.
       Furthermore, the text messages reporting the alleged offenses
       were made within a reasonable time of the allegations. And JH
       reached out to Ms. [KYB] at a time when the alleged offenses
       still evoke strong emotions from her as indicated in the text mes-
       sages. This report is a fresh complaint and the contents of the
       complaint are admissible in accordance with [Military Rule of
       Evidence (MRE)] 801(d)(1)(B). Furthermore the court finds the
       probative value of this evidence is not substantially outweighed
       by any danger of unfair prejudices contemplated by MRE 403.
   1. Impartiality of military judge
    Appellant now asserts, for the first time, that the military judge abandoned
his impartial role when he suggested a theory of admissibility for the text mes-
sages that had not been advanced by the Government, and then admitted the
text messages under that theory. We disagree.
    An accused has a constitutional right to an impartial judge. United States
v. Wright, 52 M.J. 136, 140 (C.A.A.F. 1999). A military judge “must not become
an advocate for a party but must vigilantly remain impartial during the trial.”
United States v. Ramos, 42 M.J. 392, 396 (C.A.A.F. 1995). However, a military
judge is not “a mere referee” but, rather, properly may participate actively in
the proceedings. United States v. Graves, 1 M.J. 50, 53 (C.M.A. 1975). Thus,
while a military judge must maintain his fulcrum position of impartiality, the


                                        5
                    United States v. Miller, No. ACM 38922


judge can and sometimes must ask questions in order to clear up uncertainties
in the evidence or to develop the facts further. United States v. Dock, 40 M.J.
112, 127-128 (C.M.A 1994); United States v. Tolppa, 25 M.J. 352, 355 (C.M.A
1987); United States v. Reynolds, 24 M.J. 261, 264 (C.M.A. 1987).
    When a military judge’s impartiality is challenged on appeal, the test is
“whether, taken as a whole in the context of this trial, a court-martial’s legal-
ity, fairness, and impartiality were put into doubt by the military judge’s ac-
tions.” United States v. Quintanilla, 56 M.J. 37, 78 (C.A.A.F. 2001) (quoting
United States v. Burton, 52 M.J. 223, 226 (C.A.A.F. 2000)). The test is objective,
judged from the standpoint of a reasonable person observing the proceedings.
Id. While military judges are obliged to disqualify themselves when they lack
impartiality, they are equally obliged not to disqualify themselves when there
is no reasonable basis for doing so. See United States v. Kincheloe, 14 M.J. 40,
50 n. 14 (C.M.A. 1982). Failure of the defense to challenge the impartiality of
a military judge may permit an inference that the defense believed the military
judge remained impartial. United States v. Hill, 45 M.J. 245, 249 (C.A.A.F.
1996).
    Here, the exchange between the military judge and the STC was not unlike
numerous exchanges found in the record where the judge was trying to under-
stand one of the parties’ positions on an issue in question—he was merely at-
tempting to clarify the theory under which the Government was attempting to
admit the text messages. We find nothing in the record to indicate that the
military judge abandoned his impartial role, became an advocate for either
party, or placed the court-martial’s legality, fairness, and impartiality into
doubt by his actions. The lack of Defense objection at trial buttresses this con-
clusion.
   2. Admissibility of Text Messages as a Prior Consistent Statement
    Appellant asserts the military judge erred by admitting the series of text
messages as a “fresh complaint” of a sexual assault. Appellant similarly claims
the text messages were inadmissible as prior consistent statements under Mil.
R. Evid. 801(d)(1)(B) because the trial defense counsel had not alleged a point
in time when the witness had a motive to fabricate or was subjected to an im-
proper influence. We disagree and find that the military judge did not abuse
his discretion in admitting the messages as prior consistent statements under
Mil. R. Evid. 801(d)(1)(B).
    A military judge’s decision to admit or exclude evidence of a prior consistent
statement is reviewed for abuse of discretion. United States v. Allison, 49 M.J.
54, 57 (C.A.A.F. 1998). The abuse of discretion standard is a strict one, calling
for more than a mere difference of opinion. The challenged action must be ar-
bitrary, fanciful, clearly unreasonable, or clearly erroneous. United States v.


                                        6
                   United States v. Miller, No. ACM 38922


White, 69 M.J. 236, 239 (C.A.A.F. 2010). An abuse of discretion occurs when
the findings of fact are clearly erroneous or the conclusions of law are based on
an erroneous view of the law. United States v. Hollis, 57 M.J. 74, 79 (C.A.A.F.
2002). As such, the findings of fact are reviewed under the clearly erroneous
standard and conclusions of law are reviewed de novo. United States v. Cote,
72 M.J. 41, 44 (C.A.A.F. 2013). “On questions of fact, we ask whether the deci-
sion is reasonable; on questions of law, we ask whether the decision is correct.”
United States v. Baldwin, 54 M.J. 551, 553 (A.F. Ct. Crim. App. 2000) (internal
quotation marks, alterations, and citation omitted), aff’d, 54 M.J. 464 (C.A.A.F.
2001).
   Military Rule of Evidence 801(d) provides:
       A statement that meets the following conditions is not hearsay:
       (1) A Declarant-Witness’s Prior Statement. The declarant tes-
           tifies and is subject to cross-examination about a prior state-
           ment, and the statement:
       ....
       (B) is consistent with the declarant’s testimony and is offered to
       rebut an express or implied charge that the declarant recently
       fabricated it or acted from a recent improper influence or motive
       in so testifying.
    The Supreme Court, interpreting the federal analog to this rule, empha-
sized that prior consistent statements “may not be admitted to counter all
forms of impeachment or to bolster the witness merely because she has been
discredited.” Tome, 513 U.S. at 157. Instead, to be admitted as substantive ev-
idence, they must “predate the alleged fabrication, influence, or motive.” Id. at
158. But where multiple motives to fabricate or multiple improper influences
are asserted, the statement need not precede all such motives or inferences—
only the one it is offered to rebut. Allison, 49 M.J. at 57.
   The “fresh complaint” doctrine was previously an express provision in the
1951 and 1969 Manuals for Courts-Martial. As the CMA articulated it in 1952:
       In cases involving sexual offenses, such as rape, statutory rape,
       sodomy, attempts to commit such offenses, assault with intent
       to commit rape or sodomy, and indecent assaults, evidence that
       the alleged victim of such an attack made complaint within a
       short time is admissible. This evidence is to be restricted to proof
       that a complaint against the accused was made, that details of
       the offense related during the course of making the complaint
       being inadmissible under this rule. Evidence of fresh complaint
       is received solely for the purpose of corroborating the testimony


                                        7
                   United States v. Miller, No. ACM 38922


       of the victim and not for the purpose of showing the truth of the
       matter stated in the complaint. However, when it is shown that
       the complaint was made while the victim was in such a state of
       shock occasioned by the attack as to give warrant to a reasonable
       conclusion that the complaint was not the result of reflection or
       design but was made spontaneously, the complaint, as well as
       the details of the attack related during the course of making it,
       may be received in evidence as tending to prove the truth of the
       matters stated.
United States v. Mounts, 2 C.M.R. 20, 28 (C.M.A. 1952).
    Previously, complaints of sexual offenses had to be corroborated; one way
to do that was to admit evidence of a fresh complaint. But when the require-
ment for corroboration was deleted from the Manual, so too was the hearsay
exception for fresh complaint. United States v. Sandoval, 18 M.J. 55, 63
(C.M.A. 1984); United States v. Swift, No. 20100196, 2015 CCA LEXIS 581, *7
(A.C.C.A. 22 Dec. 2015) (unpub. op.). The concept of fresh complaint, neverthe-
less, has been subsumed into other hearsay exceptions—not eliminated alto-
gether. Sandoval, 18 M.J. at 63.
    “[A]n express hearsay exception for fresh complaint has been deleted as
being unnecessary. Consequently, evidence of fresh complaint will be admissi-
ble under the Military Rule only to the extent that it is either nonhearsay, see
Rule 801(d)(1)(B), or fits within an exception to the hearsay rule. See subdivi-
sions (1), (2), (3), (4), and (24) of Rule 803.” Drafter’s Analysis, Manual for
Courts-Martial, United States (MCM), A22-41 (2016 ed.). Likewise, “Rule
801(d)(1)(B) provides a possible means to admit evidence of fresh complaint in
prosecution of sexual offenses. Although limited to circumstances in which
there is a charge, for example, of recent fabrication, the Rule, when applicable,
would permit not only fact of fresh complaint, as is presently possible, but also
the entire portion of the consistent statement.” Drafter’s Analysis, MCM, A22-
61 (2016 ed.).
    Before admitting the text messages as a prior consistent statement, the
military judge clearly articulated his findings of fact and we find they are not
clearly erroneous. He articulated his application of the law on the record and
conducted a Mil. R. Evid. 403 balancing test. While the “fresh complaint” doc-
trine no longer exists as a separate means to admit evidence that a victim of a
sexual assault made a complaint within a short period of time after an attack,
the military judge correctly found an independent basis for the admissibility of
the text messages: Mil. R. Evid. 801(d)(1)(B), prior consistent statements. As
the military judge noted, civilian defense counsel, during cross-examination,
implied government officials, including the Prosecution, investigators, and
JH’s special victim’s counsel, extensively prepared JH for her testimony and

                                       8
                    United States v. Miller, No. ACM 38922


that JH was biased in favor of the Government. It was also suggested based on
the questioning of JH that her access to documents and knowledge of Defense
strategies allowed her to conform her testimony accordingly at trial to benefit
the Prosecution’s case. Similarly, civilian defense counsel confronted JH with
allegedly inconsistent statements made to AFOSI and at the subsequent Arti-
cle 32 hearing.
    The text messages, made some 12 hours after the abuse, preceded the im-
plied improper influence by government officials, the implied bias in favor of
the Government, and the allegedly inconsistent statements. While at one point,
the military judge seemed to be speaking to the now-defunct rule of admissi-
bility (“The theory of admissibility of a fresh complaint is that it is natural to
expect that the victim of such a crime would complain of it, and the prosecution
can show the fact of complaint to forestall the assumption that none was made,
and that therefore the offense did not occur.”), it is nonetheless clear that he
correctly applied the current rule of evidence to determine that the text mes-
sages were admissible. As such, we find no abuse of discretion.
B. Ambiguity of Verdict for Specifications 2 and 3
    Appellant asserts the military judge’s finding of not guilty of the words “on
divers occasions” in Specifications 2 and 3 of the Charge pursuant to Rule for
Courts-Martial (R.C.M.) 917 rendered the subsequent verdict to those specifi-
cations by the members ambiguous under United States v. Walters, 58 M.J. 391
(C.A.A.F. 2003), thereby precluding this court from conducting its review un-
der Article 66(c), UCMJ. We disagree.
    After the Government rested its case, the Defense moved for a finding of
not guilty pursuant to R.C.M. 917 to the words “on divers occasions” in Speci-
fications 2 and 3. Specifically, the Defense argued that no evidence was pre-
sented that the charged touchings occurred on more than one occasion, stating:
       [In] Specification 2, there’s not been any evidence that there was
       an intentional touching of the vulva on more than one instance
       or that there was a touching of the breasts with his mouth and
       hands and the buttocks of with his hand. So the evidence seems
       to suggest that these instances happened on one instance based
       on the testimony. Moreover, we would say on a global sense,
       based on her testimony that these sessions, quote, unquote, all
       run together and that she thinks of them as one large event would
       also eradicate the -- the notion of on divers when -- on divers as
       referring to separate and distinct acts.
       And then as for Specification 3, there is not evidence that there
       was intentional touching through the clothing of the stomach,
       arms, and legs on more than one occasion either. It seems that


                                        9
                    United States v. Miller, No. ACM 38922


       was on one -- either session one and then there was not a clari-
       fication of whether that continued or whether there was direct
       then contact -- contact of other portions of the body. And addi-
       tionally, the general notion of [JH’s] testimony that it’s all one big
       event in her mind should merge that and eradicate the idea of
       separate and distinct acts.
(Emphasis added)
    The Government agreed with the Defense’s motion, and the military judge
granted the motion, finding Appellant not guilty of the language “on divers
occasions” in Specifications 2 and 3 of the Charge. Prior to their deliberation
on findings, the military judge instructed the members that they must find
Appellant not guilty of this language, and could only find Appellant guilty of
the remaining language in the two specifications if the Government met its
burden of establishing Appellant’s guilt beyond a reasonable doubt. As neither
party requested variance instructions for either of these specifications, the mil-
itary judge provided the following instruction on the elements:
       In Specification 2 of the Charge, the accused is charged with the
       offense of sexual abuse of a child, in violation of Article 120(b),
       Uniform Code of Military Justice. To find the accused guilty of
       this offense, you must be convinced by legal and competent evi-
       dence beyond a reasonable doubt of the following elements: One,
       that between on or about 1 October 2013 and on or about 15 Oc-
       tober 2013, at or near Aviano, Italy, the accused committed lewd
       acts upon JH, to wit: intentionally touching the vulva of JH with
       his finger, the breasts of JH with his mouth and hands and the
       buttocks of JH with his hand with an intent to gratify his sexual
       desire; and two, that at the time, JH had not attained the age of
       16 years . . . .
       In Specification 3 of the Charge, the accused is charged with the
       offense of sexual abuse of a child, in violation of Article 120(b),
       Uniform Code of Military Justice. To find the accused guilty of
       this offense, you must be convinced by legal and competent evi-
       dence beyond a reasonable doubt of the following elements: One,
       that between on or about 1 October 2013 and on or about 15 Oc-
       tober 2013, at or near Aviano, Italy, the accused committed lewd
       acts upon JH, to wit: intentionally touching through her cloth-
       ing, the stomach, arms and legs of JH with his hands with an
       intent to gratify his sexual desire; and two, that at the time, JH
       had not attained the age of 16 years.




                                        10
                    United States v. Miller, No. ACM 38922


    In certain circumstances, a general verdict of guilty excepting the words
“on divers occasions” can create an ambiguity making it impossible for a service
Court of Criminal Appeals (CCA) to fulfill its responsibility to review the con-
viction for factual sufficiency. The CCA’s power of review for factual sufficiency
is subject to a critical limitation: a CCA “cannot find as fact any allegation in
a specification for which the fact-finder below has found the accused not
guilty.” United States v. Walters, 58 M.J. 391, 395 (C.A.A.F. 2003). When the
phrase “on divers occasions” is removed from a specification, the effect is “that
the accused has been found guilty of misconduct on a single occasion and not
guilty of the remaining occasions.” United States v. Augspurger, 61 M.J. 189,
190 (C.A.A.F. 2005). Thus, “if there is no indication on the record which of the
alleged incidents forms the basis of the conviction,” then the findings of guilty
are ambiguous and the CCA cannot perform a factual sufficiency review.
United States. v. Wilson, 67 M.J. 423 (C.A.A.F. 2009) (citing Walters, 58 M.J.
at 396-97) (emphasis added).
    This rule applies “only in those narrow circumstance[s] involving the con-
version of a ‘divers occasions’ specification to a ‘one occasion’ specification
through exceptions and substitutions by the members.” United States v.
Brown, 65 M.J. 356, 358 (C.A.A.F. 2007) (quoting Walters, 58 M.J. at 396). An
unadulterated, unobjected-to, general verdict implicitly contains a verdict of
guilt as to each underlying act. United States v. Roderiquez, 66 M.J. 201, 205
(C.A.A.F 2008). “With minor exceptions for capital cases, a ‘court-martial
panel, like a civilian jury, returns a general verdict and does not specify how
the law applies to the facts, nor does the panel otherwise explain the reasons
for its decision to convict or acquit.’” Brown, 65 M.J. at 359 (quoting United
States v. Hardy, 46 M.J. 67, 73 (C.A.A.F. 1997)). “In returning such a general
verdict, a court-martial panel resolves the issue presented to it: did the accused
commit the offense charged, or a valid lesser included offense, beyond a rea-
sonable doubt?” Id. at 359 (citing Griffin v. United States, 502 U.S. 46, 49-51
(1991)).
    While a finding of guilty excepting the words “on divers occasions” certainly
can frustrate a CCA’s ability to analyze the evidence for factual sufficiency,
there is no such ambiguity here. An ambiguity only arises when the record does
not indicate which of the incidents forms the basis of the conviction. United
States v. Ross, 68 M.J. 415, 417 (C.A.A.F. 2010). As the Defense itself articu-
lated in its R.C.M. 917 motion challenging the legal sufficiency of the evidence
of divers occasions—and as the Government conceded—the evidence only sup-
ported one consolidated incident for each of the specifications. Applying the




                                       11
                     United States v. Miller, No. ACM 38922


standard 5 for a motion for a finding of not guilty under R.C.M. 917, the military
judge found evidence of divers occasions legally insufficient and entered find-
ings of not guilty as to those words for Specifications 2 and 3 of the Charge.
Although by a different legal mechanism, the net result of the Defense motion,
Government concession, and military judge’s findings of not guilty resembled
minor changes to the specifications after arraignment. The members were in-
structed on specifications each alleging a single occasion just as would have
been the case had the words “on divers occasions” been deleted from the speci-
fications.
    Unlike Walters—where the members found the accused had committed
only one of potentially six occurrences of drug use and thus found him guilty
by excepting the words “on divers occasions” and substituting the words on
“one occasion,” but did not indicate on the record to which occasion they were
convicting the accused—here, the military judge granted an R.C.M. 917 motion
finding Appellant not guilty of the words “on divers occasions” before the case
went to the members. This left the members to deliberate on two single speci-
fications of sexual abuse allegedly committed when Appellant touched JH on
various parts of her body with an intent to gratify his sexual desires. We need
not guess “which” incident was excluded by the finding of not guilty: the mili-
tary judge, prompted by the Defense and for its benefit—found that the activ-
ities throughout the evening merged into one event per each specification. In
other words, as a matter of law, the acts within the two specifications each
occurred during one single course of conduct. The record is entirely clear as to
which conduct served as the basis for the members’ findings of guilt for Speci-
fications 2 and 3 and we find no ambiguity preventing this court from conduct-
ing its review under Article 66, UCMJ.
C. Factual Sufficiency of Evidence
    We review issues of factual sufficiency de novo. Article 66(c), UCMJ, 10
U.S.C. § 866(c); United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).
Our assessment of factual sufficiency is limited to the evidence produced at
trial. United States v. Dykes, 38 M.J. 270, 272 (C.M.A. 1993).
    The test for factual sufficiency is “whether, after weighing the evidence in
the record of trial and making allowances for not having personally observed
the witnesses, [we are] convinced of the [appellant]’s guilt beyond a reasonable
doubt.” United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000); United States v.

5 A motion for a finding of not guilty shall be granted only in the absence of some
evidence which, together with all reasonable inferences and applicable presumptions,
could reasonably tend to establish every essential element of an offense charged. The
evidence shall be viewed in the light most favorable to the prosecution without an eval-
uation of the credibility of the witnesses. R.C.M. 917(d).


                                          12
                    United States v. Miller, No. ACM 38922


Turner, 25 M.J. 324, 325 (C.M.A. 1987). In conducting this unique appellate
role, we take “a fresh, impartial look at the evidence,” applying “neither a pre-
sumption of innocence nor a presumption of guilt” to “make [our] own inde-
pendent determination as to whether the evidence constitutes proof of each
required element beyond a reasonable doubt.” Washington, 57 M.J. at 399.
    Specification 1 of the Charge alleged Appellant committed sexual assault
of a child, in violation of Article 120b, UCMJ. To sustain a conviction for this
offense the Prosecution was required to prove: (1) that Appellant penetrated
the vulva of JH with his finger with an intent to gratify his sexual desire; and
(2) that at the time, JH had attained the age of 12 years, but had not attained
the age of 16 years.
    Specifications 2 and 3 the Charge alleged Appellant committed sexual
abuse of a child in violation of Article 120b, UCMJ. The elements for these
offenses were previously discussed in Section B above.
    Specification 4 of the Charge alleged Appellant committed sexual abuse of
a child, in violation of Article 120b, UCMJ. To sustain a conviction for this
offense, the Prosecution was required to prove: (1) Appellant committed a lewd
act upon JH, to wit: intentionally communicating to JH indecent language, to
wit: “Do you like what I do to you? If you do, then say yes; if you don’t, say no,”
or words to that effect, with an intent to gratify his sexual desire; and (2) that
at the time, JH had not attained the age of 16 years.
    The military judge instructed the members, “Indecent language is that
which is grossly offensive to the community’s sense of modesty, decency or pro-
priety or shocks the moral sense of the community because of its vulgar, filthy
or disgusting nature. . . . Seemingly chaste or innocuous language can consti-
tute this offense, if the context in which it is used sends an indecent message,
as reasonably interpreted by commonly accepted community standards.”
    The bulk of the evidence supporting the convictions came from the testi-
mony of JH, who testified that she regularly spent the night at Appellant’s
house because she was best friends with his daughter. On the night in ques-
tions, JH testified she awoke to someone rubbing her body on her torso, arms
and legs. The individual would touch her and then leave the room and come
back and touch her again. The person later pulled down her pants and felt her
“butt.” The person then left, and later returned placing his hands inside her
pants and underwear feeling around her vagina with his fingers, penetrating
her past the “lips” of her vagina. Although initially unable to identify her as-
sailant, she ultimately determined it was Appellant when he placed her hands
on his head and she could tell it was Appellant’s hair.
   Appellant later returned to pull up JH’s shirt and bra and place his mouth
on JH’s breast. As Appellant was kissing JH’s breast, she felt his braces on her


                                        13
                    United States v. Miller, No. ACM 38922


skin, again confirming his identity. Appellant then whispered to JH, “Do you
like what I do? If you like what I do to you, say yes, if you don’t, say no.” The
following morning, JH told DM that she had a dream that DM’s father mo-
lested her and DM replied, “That’s weird.” JH wanted to see DM’s reaction and
find out if she knew what happened. JH’s text messages later that day admit-
ted as a prior consistent statement, however, gave a detailed accounting of the
how Appellant touched JH consistent with her in-court testimony. In addition
to JH’s testimony, the Government admitted Appellant’s dental records show-
ing he wore braces at the time of the incident.
    Appellants asserts, as he did at trial, that JH was dreaming and had not
actually been assaulted by Appellant; that JH is not a credible witness; and
that the Government presented no evidence that Appellant, who testified at
trial, is not credible. Appellant questions JH’s identification of him as her at-
tacker as she never saw his face. Finally, Appellant asserts he had an alibi,
based upon evidence of his wife’s praying habits as a devout Muslim and his
travel to the United States after his brother’s death. Civilian defense counsel
confronted JH with numerous inconsistent statements in terms of the details
of the alleged sexual contact. The Defense also called into question the timing
of her report, highlighting her confusion as to what day the alleged incident
occurred. Appellant’s flight itinerary from a trip to the United States after the
death of his brother was also admitted to challenge JH’s timeline.
    Civilian defense counsel elicited that JH was a vivid dreamer, had in the
past dreamed about Appellant, and also previously had a sexualized dream
concerning a teacher. On cross-examination, JH admitted at times she had a
troubled relationship with her mother, missed her father and friends back in
the United States, and had engaged in attention-seeking behavior such as cut-
ting herself. The Defense also presented evidence that Appellant’s wife often
prayed in DM’s room in the early morning. Appellant testified that he did not
remember JH staying over his house at the time of the incident, that at the
time of the alleged incident he was very distraught over his brother’s recent
death, and that he had never touched JH in any manner.
    While cases such as these can be very difficult for the fact-finder, JH’s tes-
timony met all of the elements in each specification. She detailed where Appel-
lant touched her and how she knew it was him. The location of the touching
and JH’s age demonstrate that the touching was of a child and done to gratify
Appellant’s sexual desire. With regards to the indecent language in Specifica-
tion 4, while the language “Do you like what I do to you, if you do say yes, if
you don’t, say no,” might be innocuous under other circumstances, it is not
when communicated by an adult to a 15-year old girl as he sexually abuses her.




                                       14
                   United States v. Miller, No. ACM 38922


Having reviewed the entire record of trial and making allowances for not per-
sonally observing the witnesses, we are convinced of Appellant’s guilt beyond
a reasonable doubt.

                               III. CONCLUSION
        The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred. Ar-
ticles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and the sentence are AFFIRMED.


                 FOR THE COURT



                 KURT J. BRUBAKER
                 Clerk of the Court




                                       15